Paterson,
I concur. I do not think it was essential in the former action for the court to determine the quantity of water flowing through the ditch, but if it was material, such quantity was not fixed. The court, by its decree in this action, has made certain that which was left uncertain in that respect in the former case, wdiere the findings described the quantity as being “ sufficient to fill a ditch twenty feet wide at the bottom and forty feet wide at the top.” Neither the findings nor the judgment in that case attempt to fix the number of cubic feet of water, and as neither the depth of the ditch nor its grade is given, it is impossible to tell what the capacity of the ditch was. It is true, the defendants, in their answer in that action, claimed that they had acquired by appropriation “ the right to divert from said Cole Slough, and to use for the purposes of irrigation and other purposes, as aforesaid, about one hum dred cubic feet of water flowing per second, measured under a four-inch pressure, of the waters thereof”; but as counsel for appellants himself states, the addition of the words “measured under a four-inch pressure” makes the whole *568description “ a hydraulic absurdity. One hundred cubic feet of water per second is one thing. One hundred cubic feet of water measured under a four-inch pressure is altogether a different thing. In calculating the discharge of flowing water, the principles of hydraulics require that the discharge shall be measured by time or by pressure, and a discharge cannot, in the nature of things, be estimated by time and pressure together.” The decree in this case describes the ditch exactly as it was described in the former action.